Citation Nr: 0840581	
Decision Date: 11/25/08    Archive Date: 12/03/08

DOCKET NO.  05-40 487	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for 
schizophrenia.

2.  Entitlement to a total rating for compensation based on 
individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The veteran had active duty service from August 1951 to May 
1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2004 rating decision of the San 
Diego, California regional office (RO) of the Department of 
Veterans Affairs (VA), which denied the veteran's claim for 
an increased disability rating for his service-connected 
schizophrenia.

In September 2008, the veteran testified before the 
undersigned at a hearing at the RO.  A transcript has been 
associated with the claims file.

This appeal is remanded to the RO via the Appeals Management 
Center.  The veteran will be advised if further action is 
required on his part.


REAMND

The veteran was afforded two VA examinations during the 
course of this appeal with the most recent taking place in 
April 2005.  At his hearing, the veteran indicated that his 
disability had worsened since the last examination.  The 
examiner did not have access to the veteran's treatment 
records.  In addition to the veteran's testimony, there are a 
number of treatment records created since the last 
examination that show significantly lower global assessment 
of function scores than were reported on the VA examination.  
The veteran is entitled to a new VA examination where there 
is evidence that the condition has worsened since the last 
examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); 
Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 
(1995).  Given the evidence of worsening, a new examination 
is required.

In a rating decision dated June 17, 2005, the RO denied 
entitlement to a total rating for compensation based on 
individual unemployability (TDIU).  In July 2008 the veteran 
submitted a statement in which he wrote "I disagree with 
rating decision of June 17, 2005."  Since TDIU was the only 
benefit denied in the June 2005 rating decision, the 
veteran's statement must be viewed as a NOD with that 
decision.  A statement of the case has not been issued in 
response to the NOD.  The Board is required to remand this 
issue for issuance of a statement of the case.  Manlincon v. 
West, 12 Vet. App. 238 (1999).

Accordingly, this case is REMANDED for the following:

1.  The veteran should be afforded a new 
VA psychiatric examination to assess the 
current severity of his service connected 
psychiatric disability.  The examiner 
should review the claims folder and note 
such review in the examination report or 
in an addendum to the report.  The 
examiner should include a global 
assessment of function score.

2.  A statement of the case should be 
issued with regard to the issue of 
entitlement to TDIU.  This issue should 
be certified to the Board only if the 
veteran submits a timely and sufficient 
substantive appeal.

3.  If any issue for which an appeal has 
been perfected remains denied, a 
supplemental statement of the case should 
be issued, before the case is returned to 
the Board, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




